STATE OF LOUISIANA

                COURT OF APPEAL, FIRST CIRCUIT

STATE      OF   LOUISIANA                                               NO.    2022    Kw   0542

VERSUS


VICTOR      COVINGTON                                                         JULY    18,   2022




In   Re:         Victor      Covington,       applying    for    supervisory writs,           20th
                 Judicial      District       Court,    Parish   of    East   Feliciana,       No.
                 96 - CR - 1253.



BEFORE:          HOLDRIDGE,        PENZATO,    AND     LANIER,   JJ.


        WRIT     DENIED.


                                                 GH

                                                AHP
                                                WIL




COURT      OF APPEAL,        FIRST   CIRCUIT




           01• C04
        DEPUTY     CLERK     OF    COURT
                 FOR   THE   COURT